[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                      FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             FEB 09, 2010
                               No. 09-12167                   JOHN LEY
                           Non-Argument Calendar            ACTING CLERK
                         ________________________

                    D. C. Docket No. 08-00181-MI-JEC-1

J.P. MORGAN CHASE BANK,


                                                                Plaintiff-Appellee,

                                    versus

THOMAS G. DEAN,

                                                          Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________

                              (February 9, 2010)

Before TJOFLAT, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

     Thomas G. Dean appeals pro se the denial of his motion for leave to remove
to federal court an action to dispossess filed by J.P. Morgan Chase Bank. We

affirm.

                                  I. BACKGROUND

         Dean is a vexatious litigant who has abused the legal system for more than

20 years. See Dean v. ARA Envtl. Serv., Inc., 124 F.R.D. 224, 227 (N.D. Ga.

1988) (listing Dean’s litigation between 1982 and 1988). By 2000, Dean had filed

over one hundred lawsuits against various individuals, companies, judges, and

government entities. In one of those lawsuits, Dean complained that three

mortgage companies had discriminated against Dean on the basis of his race by

denying him financing after he filed a petition for bankruptcy. After it dismissed

Dean’s complaint, the district court enjoined Dean from “filing or attempting to

initiate any new lawsuit in any federal court” without permission of the court.

Dean appealed the dismissal of his complaint, but he did not challenge the

injunction. See Dean v. Peach State Mortgage Co., 273 F.3d 1111 (11th Cir.

2001).

         On February 19, 2008, less than one month after J.P. Morgan filed an action

to dispossess in a Georgia court, Dean moved for leave to file a notice to remove

the action to federal court. Dean stated, among other things, that his removal was

based on diversity of citizenship, id. § 1441, and the violation of his civil rights, id.



                                            2
§ 1443. The clerk docketed Dean’s motion as a miscellaneous matter instead of as

a civil action. See Judicial Guide to Policies and Procedures § 10.04 (a)(2)(i)

(2009).

      A magistrate judge recommended that the district court deny Dean’s motion

for leave to remove. The magistrate judge ruled that Dean failed to establish that

the district court could exercise original jurisdiction over the action to evict. The

district court adopted the recommendation of the magistrate judge and denied

Dean’s motion. Dean did not appeal the decision.

      On May 2, 2008, Dean filed a second motion for leave to file a notice to

remove the action to dispossess filed by J.P. Morgan. Dean argued that he was

entitled to remove the action on three grounds: (1) the action to dispossess had

been consolidated with another action that J.P. Morgan had removed to federal

court; (2) there was diversity of citizenship between the parties because J.P.

Morgan had not incorporated in and had not maintained a registered office in

Georgia and because Dean’s property was worth more than $75,000, id. § 1332(a);

and (3) Dean had been discriminated against by the state court in violation of his

civil rights, 28 U.S.C. §§ 1981, 1982, 1985, and his right to due process under the

Fourth, Seventh, Thirteenth, and Fourteenth Amendments, id. §§ 1334(c)(1), 1443.

J.P. Morgan moved to remand the case and argued that the district court lacked



                                           3
jurisdiction to consider Dean’s second motion for leave to file a notice to remove

and the motion was untimely.

      On June 27, 2008, a Georgia court issued a writ of possession to J.P.

Morgan. On July 7, 2008, Dean filed in the district court a motion to vacate the

writ of possession. Dean argued that the state court lacked jurisdiction to issue the

writ of possession.

      On March 25, 2009, the district court denied Dean’s second motion for leave

to file a notice of removal and his motion to vacate the writ of possession. The

district court ruled that Dean’s second motion for leave was untimely. The court

also concluded that treating Dean’s motion for leave as a motion to remove would

reward Dean “in his efforts to get around the injunction” and thwart the purpose of

the injunction to prevent Dean from “continu[ing] to harass courts and opposing

parties and manipulate the legal system with impunity.”

                          II. STANDARD OF REVIEW

      We review de novo issues of subject-matter jurisdiction. Bailey v. Janssen

Pharmaceutica, Inc., 536 F.3d 1202, 1204 (11th Cir. 2008).

                                 III. DISCUSSION

      Dean challenges the denial of his second motion for leave to file a notice to

remove and his motion to vacate the writ of possession. Dean argues that the



                                          4
injunction entered by the district court is invalid. Dean also argues that he could

remove the action filed by J.P. Morgan because the laws of Georgia violated his

rights under the Fourth, Seventh, Thirteenth, and Fourteenth Amendments. These

arguments fail.

      Dean argues that the injunction operates in a racially discriminatory manner

and is not permitted by the Rules of Civil Procedure, but we lack jurisdiction to

consider these arguments. The district court issued the injunction in December

2000, and Dean had 30 days in which to appeal that order. Fed. R. App. P.

4(a)(1)(A). Dean’s attack of the injunction is untimely.

      Dean argues that the district court was required to grant him leave to file a

notice to remove, but we disagree. As the district court concluded, Dean’s second

attempt to remove the action was untimely. 28 U.S.C. § 1446(b).

      The decision to deny Dean leave to file a notice to remove is AFFIRMED.




                                          5